The rehearing granted in this case was not restricted. However, we were influenced in granting another hearing, because of doubts entertained by us as to the correctness of our decree, in so far as it amended the judgment of the Court of Appeal, by ordering plaintiff to pay to defendant the sum of $183.10, the amount defendant paid the Slidell Motor Company for the truck, before defendant could be required to deliver the truck to plaintiff.
With the exception stated above, we are satisfied as to the correctness of our former opinion and decree. This leaves for *Page 672 
consideration the question as to whether plaintiff may be required to pay defendant the $183.10, mentioned above, before the latter may be required to return the truck.
In our original opinion we held that the sale made of the truck by Namie, the original vendor in this state, might be assimilated to the sale of a thing stolen. We also found on the first hearing that "defendant, in good faith, purchased the truck from the Slidell Motor Company, `a person in the habit of selling such things,'" who claimed title by mesne conveyances from Namie, and while we held that defendant did not thereby acquire the ownership of the truck, that he did acquire the right, under article 3507 of the Civil Code, to have the purchase price repaid him by the true owner of the truck before he could be required to return the truck to its owner, without reference as to whether he had possessed the truck for three years or not.
The error we fell into was in not interpreting article 3507 in connection with article 3506 of the Civil Code. The two articles are closely related and should be interpreted together. Article 3506 reads as follows:
"If a person has possessed in good faith and by a just title, as owner, a movable thing, during three successive years without interruption, he shall acquire the ownership of it by prescription unless the thing was stolen or lost."
Article 3507 reads:
"If, however, the possessor of a thing stolen or lost bought it at public auction or from a person in the habit of selling such things, the owner of the thing cannot obtain restitution of it, without returning to the purchaser the price it cost him."
The two articles are found in the Code, in the chapter relating to prescription, and under the subtitle of "Prescription of Movables." What the two articles mean is that, if a person possesses a movable, as owner, in good faith and by a just title, for three successive *Page 673 
years without interruption, he acquires the ownership of it by prescription, unless the thing was stolen or lost, in which event he does not acquire the ownership by possessing as owner, under a just title, and in good faith, for three years. But, if the person who should so possess a thing which was stolen or lost, for three consecutive years, acquired the thing at public auction or from one in the habit of selling such things, while the law will not permit him to acquire the ownership by three years' prescription, notwithstanding his possession for three years, under the circumstances stated, nevertheless it will require the owner, after the lapse of that time, to pay to the possessor of the thing the price that the possessor paid for it, before the owner may require the possessor to return the thing. To hold otherwise would make it more burdensome for the owner to recover a thing, before the required three years had elapsed, that had been lost or stolen, than one which had not been. These views are fully supported by Davis v. Hampton, 4 Mart. (N.S.) 288, and Campbell v. Nichols, 11 Rob. 16.
Defendant did not acquire possession of the truck, as owner, until July 26, 1926. Citation in the present suit to recover the truck was served on defendant on April 27, 1927. Therefore, it is obvious that three years had not elapsed when this suit was filed. Hence, plaintiff is entitled to the truck without having to pay the $183.10.
For the reasons assigned, our former decree is amended by striking therefrom the requirement as to the payment of said sum of $183.10, and the privilege given defendant to retain said truck until the payment of said sum; and, as thus amended, our former decree is reinstated and made the judgment of this court.
THOMPSON, J., dissents. *Page 674